DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 19-21 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (PG Pub. No. US 2016/0099254 A1).
Regarding claim 14, Park teaches a memory device, comprising:
a memory cell (¶ 0062, figs. 4A & 25) comprising an access device (source select device S1 of fig. 4A, source device SGS of fig. 25) electrically coupled to a memory element (¶ 0062 & fig. 4A: source device electrically coupled to memory elements M1-Mn), the access device comprising: 
an electrically conductive material (¶ 0088: conductive metal) comprising elongated portions extending in a first horizontal direction and lateral protrusions extending in another a second horizontal direction substantially transverse to the first horizontal direction (fig. 22B: conductive metal extends in a vertical direction and protrudes in a lateral direction), the elongated portions of the electrically conductive material configured as single-body access lines (¶ 0062: control gate 30 configured as single body to allow access to memory cells 10); 
a first channel region (¶ 0078: 220a) neighboring a first side of the electrically conductive material (fig. 22B: right portion of 220a neighbors conductive metal); 
a second channel region (¶ 0078: 220b) neighboring a second side of the electrically conductive material, the second side opposite the first side (fig. 22B: left portion of 220b neighbors second side of electrically conductive metal); and 
a gate dielectric (¶¶ 0087-0089: silicon oxide blocking layer) between the first channel region and the electrically conductive material and between the second channel region and the electrically conductive material (¶ 0089: silicon oxide blocking layer horizontally disposed between electrically conductive metal and channel).

Regarding claim 15, Park teaches the memory device of claim 14, wherein each of the first channel region and the second channel region contacts the electrically conductive material in a first horizontal plane and in a second horizontal plane intersecting the first horizontal plane (figs. 22A-22B: each of 220a and 220b contacts electrically conductive metal in vertical and horizontal planes).

Regarding claim 16, Park teaches the memory device of claim 14, further comprising a passivation material (¶ 0091: 950a-950d) adjacent to each of the first channel region and the second channel region on a side opposite the electrically conductive material (fig. 23B: 950a-950d adjacent to surfaces of 220a and 220b exposed from conductive metal).

Regarding claim 19, Park teaches the memory device of claim 14, wherein the lateral protrusions of the electrically conductive material extend horizontally from the elongated portions thereof on a first side of the elongated portions and on an opposing second side of the elongated portions, the lateral protrusions of the first side extending between horizontally neighboring portions of 

Regarding claim 20, Park teaches the memory device of claim 14, further comprising a shielding material and at least one dielectric material (¶ 0091: electrically conductive metal 952a-d, equivalent to shielding material disclosed in ¶ 0011 of the instant specification, and insulators 950a-d) separating horizontally neighboring access devices (figs. 24A-24B & 25: 952 and 950 disposed between at least two horizontally neighboring SGS devices).

Regarding claim 21, Park teaches an electronic system (figs. 1, 5 and 25 among others), comprising:
at least one input device (¶ 0058: 80, which includes two-way communication and therefore implicitly includes an intput function); 
at least one output device (¶ 0058: 80, which includes two-way communication and therefore implicitly includes an output function); 
at least one processor device (¶ 0058: 120) operably coupled to the at least one input device and the at least one output device (fig. 1: 120 operably coupled to 80); and
a memory device (¶ 0058: 102) operably coupled to the at least one processor device (fig. 1: 102 operably coupled to 120), 
the memory device comprising: 
an array of transistors (¶ 0058: 102 comprises one or more array of non-volatile memory cells), at least one transistor (figs. 2, 4A among others) of the array of transistors comprising: 
a gate structure (¶ 0062: 32) overlying a conductive contact (figs. 4A & 23A: lowermost conductive metal WL configured as gate of access transistor S1 and/or SGS, and overlies N+ conductive contact); 
a first pillar structure (¶¶ 0078-0079: first portion of NAND string 220a)  horizontally neighboring a first lateral side of the gate structure (figs. 22A-22B, 23A-23B: portion of 220a neighbors a first lateral side of lowermost WL); 
a second pillar structure (¶¶ 0078-0079: first portion of NAND string 220b) horizontally neighboring a second lateral side of the gate structure opposite the first lateral side (figs. 22A-22B, 23A-23B: portion of 220b neighbors a second lateral side of lowermost WL), the gate structure located between the first pillar structure and the second pillar structure and configured as a single-body word line of the at least one transistor (¶¶ 0078-0079: gate structure of S1/SGS configured as a single body of a word line WL); and 
a passivation material (¶ 0087: 930) adjacent to each of the first pillar structure and the second pillar structure on a side opposite the gate structure (figs. 20A-20B & 23A-23B: 930 disposed on side of 220a-b not surrounded by WL), the passivation material in direct physical contact with portions of the gate structure (figs. 22A-22B: conductive metal for forming WL directly contacts 930).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yeh et al. (PG Pub. No. US 2020/0098774 A1)
Regarding claim 1, Park teaches an apparatus (figs. 4A, 5 & 25 among others), comprising: 
a first conductive structure (¶ 0063: source line 34); and 
at least one transistor (¶ 0062 & fig. 1: source select transistor S1) in electrical communication with the first conductive structure (¶ 0063 & fig. 4B: S1 in electrical communication with 34) and comprising: 
a lower conductive contact (¶ 0062, 0074: N+ source terminal connection 54) coupled to the first conductive structure (fig. 4B: 54 coupled to 34); 
a split-body channel (¶¶ 0078-0079 & figs. 13A-13B: two NAND string bodies, comprising portions of channels 220a-b, disposed in each memory hole, split by trenches 330a/330b) on the lower conductive contact and comprising: 
a first semiconductive pillar (first portion of NAND string 220a); and 
a second semiconductive pillar (first portion of NAND string 220b) horizontally neighboring the first semiconductive pillar (figs. 12A & 13A: first portion of 220a horizontally neighbors first portion of 220b); 
a gate structure (¶¶ 0062, 0089 & figs. 4A, 22A, 25: source select control gate 32 and/or SGS comprised by bottom word line WL) horizontally interposed between the first semiconductive pillar and the second semiconductive pillar of the split-body channel (figs. 22A-22B, 25: a portion of SGS horizontally interposed between neighboring channels 220a and 220b), the gate structure configured as a single-body access line (fig. 22b: in a planar view, each WL comprises a continuous single layer of conductive material extending between channel portions, thereby meeting the broadest reasonable interpretation of "single-body") with portions of the gate structure surrounding sides of each of the first semiconductive pillar and the second semiconductive pillar (fig. 22B: WL surrounds 220a-220b on all sides except trench region); and 
an upper conductive contact (¶¶ 0062, 0092: 56 and/or 960a) vertically overlying the gate structure and coupled to the split-body channel (fig. 16A: 560 vertically overlies 120 and coupled to 921, equivalent to 1441 of fig. 15).
Park does not teach portions of the gate structure surrounding three sides of each of the first semiconductive pillar and the second semiconductive pillar.
Yeh teaches a split-body channel comprising a first semiconductive pillar and a second semiconductive pillar horizontally neighboring the first semiconductive pillar (¶ 0106 & figs. 14, 14A: horizontally neighboring channel portions 921 and 922, similar to 220a and 220b of Park), wherein the semiconductive pillars comprise shapes such as an ellipse (similar to Park) and an oblong (¶ 0007).  Yeh teaches portions of a gate structure (¶ 0049: word line WL, similar to that of Park) surrounding three 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channels of Park in an oblong shape, as a means to provide a structure for three-dimensional integrated circuit memory with an enlarged channel width, better gate controllability, and reduced Y-interference (Yeh, ¶ 0004).
Furthermore, arriving at the claim limitation of "portions of the gate structure surrounding three sides of each of the first semiconductive pillar and the second semiconductive pillar" would have involved a mere change in the shape of the first and second semiconductive pillars.  Absent persuasive evidence that the particular configuration of the claimed semiconductive pillars is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	
Regarding claim 2, Park in view of Yeh teaches the apparatus of claim 1, further comprising a gate dielectric material (Park, ¶¶ 0087-0089: silicon oxide blocking layer) horizontally between the gate structure and the three sides of each of the first semiconductive pillar and the second semiconductive pillar of the split-body channel (¶ 0089: silicon oxide blocking layer horizontally disposed between WL and channel).

Regarding claim 3, Park in view of Yeh teaches the apparatus of claim 1, further comprising a dielectric material (Park, ¶ 0086 & fig. 19A: remaining portions of silicon oxide) vertically intervening between the gate structure and the upper conductive contact (Park, fig. 24A: remaining silicon oxide vertically intervenes between bottommost WL and 960a-d) and horizontally intervening between the 

Regarding claim 5, Park in view of Yeh teaches the apparatus of claim 1, wherein the first semiconductive pillar and the second semiconductive pillar of the split-body channel are each vertically on the lower conductive contact (Park, fig. 25: each portion of channel from laterally adjacent bitlines at least indirectly disposed on source terminal).

Regarding claim 6, Park in view of Yeh teaches the apparatus of claim 1, further comprising at least one conductive routing structure (Park, ¶ 0062: select line) coupled to and extending from and between the gate structure and at least one other structure (Park, ¶ 0062: control gates 32 of corresponding select transistors of a row of NAND string are all connected to the same select line).

Regarding claim 7, Park in view of Yeh teaches the apparatus of claim 1, further comprising a passivation material (¶ 0087: 930) on a side of each of the first semiconductive pillar and the second semiconductive pillar not surrounded by the gate structure (Park, figs. 20A-20B & 23A-23B: 930 disposed on side of 220a-b not surrounded by WL).

Regarding claim 8, Park in view of Yeh teaches the apparatus of claim 1, wherein the at least one transistor comprises at least two horizontally neighboring transistors (Park, figs. 24A-24B, 25: neighboring transistors each connected to bit lines BL2 and BL3), an electrically conductive material (Park ¶ 0091: 952a-d) horizontally interposed between and electrically isolated from the at least two horizontally neighboring transistors (fig. 24A: 952A disposed between horizontally neighboring transistors, and electrically isolated by insulators 950a-d).

Regarding claim 22, Park in view of Yeh teaches the apparatus of claim 1, wherein the first conductive structure comprises a digit line extending in a horizontal direction (fig. 4B: 34 comprises a conductive line extending in the x direction), the digit line overlying an upper surface of a base material and horizontally neighboring additional digit lines separated from the digit line by insulative material (figs. 4B-5, 10A and/or 25: 34 disposed over base P-well and neighbors additional conductive SGS lines.  Since the SGS lines are electrically isolated, they are implicitly separated by insulative material).

Regarding claim 23, Park in view of Yeh teaches the apparatus of claim 1, wherein the gate structure comprises a single, continuous portion of a conductive material intervening between the first semiconductive pillar and the second semiconductive pillar (Park, fig. 22b: in a planar view, lowermost WL configured as gate of S1 device comprises a single continuous layer of conductive material intervening between channel portions 220a-220b).

Regarding claim 24, Park teaches the memory device of claim 14, comprising an access device (S1 and/or SGS), wherein a single gate structure partially surrounds first and second channel regions (figs. 24A-24B: bottommost WL partially surrounds portions of channel regions 220a-b).
Park does not teach wherein the access device comprises a tri-gate transistor 
Yeh teaches a split-body channel comprising a first semiconductive pillar and a second semiconductive pillar horizontally neighboring the first semiconductive pillar (¶ 0106 & figs. 14, 14A: horizontally neighboring channel portions 921 and 922, similar to 220a and 220b of Park), wherein the semiconductive pillars comprise shapes such as an ellipse (similar to Park) and an oblong (¶ 0007).  Yeh teaches portions of a gate structure (¶ 0049: word line WL, similar to that of Park) surrounding three sides of each of the first semiconductive pillar and the second semiconductive pillar (¶ 0007 & fig. 15: each WL comprises a single body surrounding sides of channels 1441-1443.  Since channels are formed in an oblong/rectangular shape, the gate implicitly surrounds three sides of the channels, thereby forming a tri-gate transistor).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the access device of Park as tri-gate transistor, as a means to provide a structure for three-dimensional integrated circuit memory with an enlarged channel width, better gate controllability, and reduced Y-interference (Yeh, ¶ 0004).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yeh as applied to claim 1 above, and further in view of Lai (PG Pub. Ni. US 2016/0284722 A1).
Regarding claim 4, Park in view of Yeh teaches the apparatus of claim 1, wherein the first semiconductive pillar and the second semiconductive pillar each comprise at least one semiconductor material (Park, ¶ 0075: polysilicon).
Park in view of Yeh does not teach each semiconductive pillar comprises at least one oxide semiconductor material.
Lai teaches a memory device (figs. 8B-9 among others) including a semiconductive pillar (¶ 0018: channel layer 14, similar to 220a-220b of Park), wherein the semiconductive pillar comprises at least one oxide semiconductor material (¶ 0019: 14 comprises IGZO).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductive pillars of Park in view of Yeh with oxide semiconductor material, as a means to optimize the electrical characteristics of the device, as well as adhesion to adjacent layers.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, oxide semiconductor is a suitable alternative to polysilicon for forming semiconductive pillar channel layers, as evidenced by Lai.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 16 above, and further in view of Lai and Sugino et al. (PG Pub. No. US 2017/0062456 A1).
Regarding claim 17, Park teaches the memory device of claims 14 and 16, wherein each of the first channel region and the second channel region comprises a semiconductor material (¶ 0075: polysilicon).

Lai teaches a memory device (figs. 8B-9 among others) including a semiconductive pillar (¶ 0018: channel layer 14, similar to 220a-220b of Park), wherein the semiconductive pillar comprises at least one oxide semiconductor material (¶ 0019: 14 comprises IGZO).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel regions of Park with oxide semiconductor material, as a means to optimize the electrical characteristics of the device, as well as adhesion to adjacent layers.
Park in view of Lai does not teach the passivation material comprises at least one of a silicon nitride material or an yttrium oxide material.
Sugino teaches a vertical memory device (¶ 0041 & fig. 11A: 100) including a split-body channel region (¶ 0045: 118’, similar to 220a/220b of Park), a passivation material (¶ 0045: 128, similar to 950a-950d of Park) adjacent to each of a first channel region and a second channel region (fig. 11A: 128 adjacent to each 118’ portion), wherein the passivation material comprises at least one of a silicon nitride material or an yttrium oxide material (¶ 0046: 128 comprises silicon nitride).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the passivation material of Park in view of Lai with silicon nitride, as a means to sufficiently isolate the first and second channel regions to be operated individually (Sugino, ¶ 0045).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, oxide semiconductor is a suitable alternative to polysilicon for forming channel layers, as evidenced by Lai.  Similarly, silicon nitride is suitable to isolate the vertical memory channel regions of Park in view of Lai, as evidenced by Sugino.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 14 above, and further in view of Lai.
Regarding claim 18, Park teaches the memory device of claim 14, comprising first and second channel regions (portions of 220a and 220b).
Park does not teach wherein each of the first channel region and the second channel region comprises at least one of ZTO, IZO, ZnOx, IGZO, IGSO, InOx, In2O3, SnO2, TiOx, ZnxOyNz, MgxZnyOz, InxZnyOz, InxGayZnzOa, ZrxInyZnzOa, HfxInyZnzOa, SnxInyZnzOa, AlxSnylnzZnaOd, SixInyZnzOa, ZnxSnyOz, AlxZnySnzOa, GaxZnySnzOa, ZrxZnySnzOa, InGaSiO, or IWO.
Lai teaches a memory device (figs. 8B-9 among others) including a semiconductive pillar (¶ 0018: channel layer 14, similar to 220a-220b of Park), wherein the semiconductive pillar comprises at least one oxide semiconductor material (¶ 0019: 14 comprises IGZO).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel regions of Park with oxide semiconductor material, as a means to optimize the electrical characteristics of the device, as well as adhesion to adjacent layers.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, oxide semiconductor is a suitable alternative to polysilicon for forming channel layers, as evidenced by Lai.  

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakuma et al. (PG Pub. No. US 2015/0035037 A1) teaches electrode layer WL, equivalent to WL of Park, comprises a continuous "single body" (¶ 0062).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894